On Petition to Rehear
Neil, Chiee Justice.
The defendants in error, John W. McGoldrick, County Court Clerk of Shelby County, Tennessee, Z. D. Atkins, Commissioner of Finance and Taxation of the State of Tennessee and George F. McCanless, successor in office to Roy H. Beeler, Attorney General of Tennessee, have filed a petition to rehear in this cause complaining only of the decision of the Court in allowing interest upon the judgment in the amount of $370.72, which amount is calculated at the rate of six (6%) per cent per annum upon the principal sum of $1,704 from October 27, 1953.
We think the petition should be granted, and it is so ordered for the reasons stated in the petition, that is, that there was a delay of several years in bringing the case to trial due to the inability of the counsel to agree upon a stipulation of facts. The counsel did not reach an agreement until April 18, 1956, and was fully approved on June 26, 1956, so that after a period of three (3) years the case was ready for trial. As shown by the petition it was not tried until October 2, 1956.
We think the position taken by counsel for the petitioner is sound, and the judgment of the Court will be modified accordingly.